DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

The following was found to be the closest pertinent prior art:
Shang US 2016/0182948 teaches the general architecture of a smart display device which may include an IPTV [0017] and a memory 440 and processor 430.  Shang teaches a step of capturing a screenshot in Figure 1 step 101.  However, Shang is deficient in a number of features such as using voice commands, displaying the screenshot as a thumbnail while displaying currently displayed content and use of keywords etc.
Shimizu 2017/0212670 teaches a smart display device (smartphone) in Figure 2 which takes a photo of the image on the screen and displays it as a thumbnail image while continuing to play the displayed content.  Furthermore, it can be interpreted from Figure 2 that the interface is updated each time the thumbnail image is moved across the screen.  However, Shimizu is directed towards a smartphone as opposed to a smart television.  In some instances these may be art recognized equivalents, however Shimizu also lacks features such as voice commands and recommendations and updating the interface based on these features.
Choudhury et al. US 2017/0236513 teaches an electronic device 100 in Figure 7 which may be a smart television [0065].  Device 100 teaches the general architecture of a processor 130 and memory 160.  Choudhury teaches in paragraph [0046] related art voice recognition systems may receive a user input (i.e., voice command/ voice query/ voice search query), in a voice based search application or any other application related thereof, such as, “Open Bluetooth”.  This is merely a teaching of generic voice commands for a smart TV.  Choudhury does not disclose features such as using keywords for objects from a screen shot as well as continuing to display a first content etc.
The following is an examiner’s statement of reasons for allowance: As indicated above, the general architecture of smart televisions is known as well as taking screen shots while displaying content and the use of voice commands.  However, all the features as claimed are not known either alone or in combination from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422